425 F.2d 260
Gary Michael QUICK, Petitioner-Appellant,v.J. F. THOMPKINS, etc., Respondent-Appellee.
No. 28903.
United States Court of Appeals, Fifth Circuit.
April 1, 1970.

Gary Michael Quick, pro se.
Earl Faircloth, Atty. Gen., State of Florida, J. Christian Meffert, Asst. Atty. Gen., Tallahassee, Fla., for appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
Gary Michael Quick appeals from an order of the district court denying his motion for a declaratory judgment and injunctive relief. We affirm.1


2
The petitioner-appellant alleged that he had ordered and paid for various items from the prison canteen, but that the items were not delivered to him; his money not refunded; and that he was told by the sergeant in charge of the prison wing that "it was just too bad" if he did not receive this merchandise. He further alleged that the sergeant threatened to put him in the "hole" on a false disciplinary report if Quick filed a complaint. The district court denied relief stating that the petitioner-appellant should first seek relief through the prison's administrative channels.


3
The petitioner-appellant's allegations are a matter of internal prison administration. Recourse, therefore, must first be sought through administrative channels. Brown v. Wainwright, 5 Cir. 1969, 419 F.2d 1308; Hess v. Blackwell, 5 Cir.1968, 409 F.2d 362; Beard v. Lee, 5 Cir.1968, 396 F.2d 749, 751.


4
The judgment is affirmed.



Notes:


1
 The appellant has failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. It is, therefore, appropriate to dispose of this pro se case summarily under this Court's local Rule 9(c) (2). Kimbrough v. Beto, 5 Cir. 1969, 412 F.2d 981